DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.
Claims 1-5 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2008/0191522) (“Maeda”) in view of Hage-Hassan et al. (US 2014/0183921) (“Hage-Hassan”).  Maeda teaches a headrest frame comprising a base plate (fig. 5: 32) supported by a headrest fixing device (fig. 5: 14); and a cover plate (fig. 5: 31) disposed on an occupant head side of the base plate, the cover plate including: a cover panel portion; and a cover frame portion extending from an outer circumferential edge of the cover panel portion toward the base plate (fig. 5: shows the front face of 31 forming the panel and cover frame portions extending from the edge of the panel), the base plate including: a base panel portion; and a base frame portion extending from an outer circumferential edge of the base panel portion toward the cover plate (fig. 5: shows the rear face of 32 forming the panel and base frame portions extending from the edge of the panel), and fitted into the cover frame portion (at 31a/32a), wherein a first part of the cover frame portion is joined to the base frame portion, and wherein a remaining .
Maeda fails to teach wherein the headrest frame is made of metal.  However, Hage-Hassan teaches a headrest having a similar front frame element 50 made from metal (paragraph 0062).  Further, using metal for a headrest frame is considered old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the headrest frame elements of Maeda to be made of metal in order to provide the desired structural strength, rigidity and weight.  
As concerns claim 4, Maeda, as modified, teaches wherein a thickness of the base plate is equal to or less than a thickness of the cover plate (fig. 1 shows that a thickness of the base plate and cover plate are equal at least where 32A and 31A join).
As concerns claim 5, Maeda, as modified, teaches wherein the base frame includes a base end portion connected to the base panel portion, a distal end portion, and a bent portion between the distal end portion and the base end portion (Maeda, fig. 5: 32 has contour lines showing a bent portion between the distal and base end portion of the left side wall).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Maeda, as modified, fails to teach wherein the upper edge portion is the remaining unjoined cover frame portion.  Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636